            Case 1:19-cr-00230-DAD-BAM Document 66 Filed 10/14/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 1:19-CR-230-DAD-BAM
11
                     Plaintiff,                        SUPPLEMENTAL BRIEF IN SUPPORT OF
12                                                     GOVERNMENT’S REQUEST TO REOPEN
                v.                                     DETENION HEARING UNDER 18 U.S.C.
13                                                     § 3142(F) BASED ON NEW INFORMATION AND
     KENNETH SHANE PATTERSON,                          BRIEF IN SUPPORT OF REVOCATION UNDER
14                                                     18 U.S.C. § 1348 AND IN RESPONSE TO
                     Defendants.                       DEFENDANT’S BRIEF ADDRESSING
15                                                     POTENTIAL DETENTION ORDER AT INITIAL
                                                       APPEARANCE
16
                                                       DATE: October 16, 2020
17                                                     TIME: 2:00 p.m.
                                                       COURT: Hon. Stanley A. Boone
18

19          The United States, by and through Assistant United States Attorney Vincente A. Tennerelli,
20 hereby submits this supplemental brief in support of the government’s request to reopen defendant’s

21 detention hearing, in support of revocation under 18 U.S.C. § 1348, and in response to defendant’s Brief

22 Addressing Potential Detention Order at Initial Appearance Regarding Alleged Violation of Pretrial

23 Release. See Dkt. 59.

24           Today, the government received bodycam footage and the 911 call from defendant’s September
25 19, 2020 hit-and-run incident in Pismo Beach, CA. Exhibit A to this supplemental brief is the bodycam

26 footage. Exhibit B to this supplemental brief is the 911 call. The government intends to lodge these
27 materials with the Court by uploading them to Box once the government receives instructions from the

28 Court.


      GOV’T RESP. MOT. TO REOPEN DET. HR’G & MEM. IN    1
30    SUPP. OF REVOCATION & RESP. TO DEF.’S BR.
         Case 1:19-cr-00230-DAD-BAM Document 66 Filed 10/14/20 Page 2 of 3

 1        The government notes the following excerpts from Exhibit A (the bodycam footage):

 2            •   At :08-:13, the start of the footage, defendant tells police that he was not in the car that

 3                crashed and that he “got woke up.”

 4            •   At :40-:48, defendant confirms that he is the owner of the car that crashed. He states that

 5                his best friend and a “buddy” took his car to get more beer and “one of them wrecked it.”

 6            •   From approximately 2:00 to 9:00 on the recording, officers begin questioning defendant’s

 7                friend. Defendant stands nearby and periodically interrupts the interview and repeatedly

 8                instructs his friend not to speak to officers.

 9            •   At 6:52-7:50, defendant’s friend removes his shirt at the officers’ request to show officers

10                his injuries. He notes pain on his right shoulder, which “feels like a separated shoulder.”

11            •   At 7:50-57, defendant states that he was at the house at the time of the accident.

12            •   At 10:50-10:57, defendant states that his friend and the buddy “had weed in the car.”

13            •   At 11:55-12:40, defendant began asking the police what his friend “or anybody” was

14                “looking at right now.” The police responded that defendant would not be going to jail,

15                that the police were not pursuing a DUI, and that they were investigating a hit and run.

16            •   At 12:50-12:55, Patterson tells the questioning officer, “You know what happened. Just

17                don’t fuck us over.”

18            •   At 13:13-13:25, defendant admits he was driving the vehicle. He apologizes to the

19                questioning officer.

20            •   At 16:10-16:25, the officer states to Patterson, “You didn’t want to get a DUI.” Patterson

21                responds, “Yeah, bro. 100 percent.” Patterson then says he had “a few beers watching

22                the fight” and that he and his friend “wanted more ice.”

23            •   At 16:35-16:42 and 17:10-15. The officer asks, “You’re not injured?” Defendant

24                responds, “No, I’m fine.” Patterson tells the officer he does not need to be examined by

25                medics.

26        The government note the following excerpts from Exhibit B (the 911 call):

27            •   At :40-:47, defendant identifies himself as the caller.

28            •   Throughout the call, defendant’s speech is slow, and defendant sounds impaired.


     GOV’T RESP. MOT. TO REOPEN DET. HR’G & MEM. IN      2
30   SUPP. OF REVOCATION & RESP. TO DEF.’S BR.
          Case 1:19-cr-00230-DAD-BAM Document 66 Filed 10/14/20 Page 3 of 3

 1            •   At :15-:36, defendant tells the operator his friend was in an accident but that he was

 2                asleep.

 3
     Dated: October 14, 2020                                MCGREGOR W. SCOTT
 4                                                          United States Attorney
 5
                                                      By: /s/ VINCENTE A. TENNERELLI
 6                                                        VINCENTE A. TENNERELLI
                                                          Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     GOV’T RESP. MOT. TO REOPEN DET. HR’G & MEM. IN     3
30   SUPP. OF REVOCATION & RESP. TO DEF.’S BR.
